UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4377



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STELLA DENISE ADAIR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-04-167)


Submitted:   June 5, 2006                  Decided:   June 15, 2006


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston,
West Virginia, for Appellant.        Kasey Warner, United States
Attorney, Stephanie L. Ojeda, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stella Denise Adair appeals the sentence imposed by the

district court following her guilty plea to possessing stolen mail,

see 18 U.S.C.A. §§    1708 (West 2000 & Supp. 2006).       For the reasons

set forth below, we affirm.



                                     I.

     Adair was involved in a “split deposit” scheme, in which she

and an accomplice made false bank deposits by tendering stolen

personal checks.     A portion of each check was deposited into the

account of a second victim and the remaining funds were returned in

cash to either Adair or her accomplice.           In total, $33,945.50 in

checks were deposited and $12,083.55 received in cash.

     The Probation Office filed a presentence report (PSR) that

determined that Adair’s base offense level was 6, see United States

Sentencing Guidelines Manual § 2B1.1(a)(2) (2004).           The PSR then

recommended a six-level enhancement for the amount of loss, see

U.S.S.G. § 2B1.1(b)(1)(D).       After subtracting two levels for

acceptance    of   responsibility,    see   id.    §   3E1.1(a),   the   PSR

recommended an adjusted offense level of 10. Adair had 12 criminal

history points, placing her in Criminal History Category V.              The

resulting guideline range was 21 to 27 months imprisonment.

     Adair objected to the loss enhancement, arguing that the loss

attributable to her conduct was more than $10,000 but less than


                                     2
$30,000, corresponding to a four-level enhancement.*        See id.

§ 2B1.1(b)(1)(C).   The district court overruled this objection and

sentenced Adair to 21 months imprisonment.



                                II.

                                 A.

     Adair first challenges the district court calculation of the

loss attributable to her conduct.      Adair argues that the loss

should be limited to the actual cash she received, rather than the

face value of the forged checks.      The calculation of the loss

amount is a factual matter reviewed for clear error.     See United

States v. Castner, 50 F.3d 1267, 1274 (4th Cir. 1995).

     The amount of loss is the greater of the actual loss or the

intended loss.   See U.S.S.G. § 2B1.1, comment. (n.3(A)).   Intended

loss is defined as “the pecuniary harm that was intended to result

from the offense ... and ... includes intended pecuniary harm that

would have been impossible or unlikely to occur.”     Id. § 2B1.1,

comment. (n.3(A)(ii)); United States v. Miller, 316 F.3d 495, 502

(4th Cir. 2003) (holding that intended loss amount may be used

“even if this exceeds the amount of loss actually possible, or

likely to occur, as a result of the defendant’s conduct”).




      *
       The applicable sentencing range for a base offense level of
 8 with a Criminal History Category of V is 15 to 21 months.

                                 3
     Here, the district court received evidence that the victims’

bank accounts were affected, if only for a short period of time, by

the face value of the checks forged by Adair.               The district court

ruled that the intended loss was thus the face value of the checks,

reasoning that if an individual “steals a check, writes it for a

thousand dollars, and cashes it, deposits it, ... they intend the

loss to be a thousand dollars even if [they] only get[] $200 cash.”

J.A. 97.   This finding is not clearly erroneous.



                                        B.

     Adair next argues that the sentence--imposed by the district

court pursuant to the advisory Guideline regime established by

United States v. Booker, 543 U.S. 220 (2005)--violated the Ex Post

Facto   Clause   because      the    Guidelines     were   mandatory    when   she

committed the offense, see id. at 233-34. This claim is foreclosed

by our recent decision in United States v. Davenport, 445 F.3d 366,

369-70 (4th Cir. 2006).



                                        C.

     Finally, Adair challenges her sentence as unreasonable.                    A

sentence within a properly calculated advisory Guidelines range is

presumptively reasonable.           See United States v. Johnson, 445 F.3d

339, 341 (4th Cir. 2006).            Adair may rebut this presumption by

establishing     that   her   sentence       is   unreasonable   when   measured


                                         4
against the factors set forth in 18 U.S.C.A. § 3553(a) (West 1999

& Supp. 2006).     See United States v. Welch, 429 F.3d 702, 705 (7th

Cir. 2005).      She has not met this burden.      We therefore affirm her

sentence of 21 months imprisonment as reasonable.



                                     III.

     For   the    reasons   above,   we   affirm   Adair’s   sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                      5